Case 3:19-cv-00264 Document1 Filed 09/16/19 Page 1of3

RUA.11377
IN THE DISTRICT COURT FOR THE
WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

TRAVIS LEE ANDERSON

v. Civil Action No. 3:19-cv-264

LP LP LP LP

RUAN TRANSPORTATION § JURY DEMAND
MANAGEMENT SYSTEMS, INC. §

DEFENDANT RUAN TRANSPORTATION MANAGEMENT SYSTEMS, INC.’S
NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

Pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and 1446(a), named Defendant RUAN
TRANSPORATION MANAGEMENT SYSTEMS, INC. (“Ruan”) and files this Notice of
Removal, hereby removing this case from the 448" Judicial District Court of El Paso County,
Texas to the United States District Court for the Western District of Texas, El Paso Division. In
support of this Notice of Removal, Defendant respectfully shows the Court as follows:

A. INTRODUCTION

1. Plaintiff is Travis Lee Anderson. Defendant is Ruan Transportation Management
Systems, Inc.

2. On August 24, 2019, Plaintiff sued Defendant Ruan for negligence and Defendant
448" Judicial District Court, El Paso County, Texas; Case No. 2019DCV3211 (the “lawsuit” or
“suit”). This lawsuit involves an injury, which occurred on or about June 21, 2018, when Plaintiff
injured himself attempting to catch a lift gate and injured his shoulder, has pled in his Original
Petition that he “seeks monetary relief in an amount exceeding $1,000,000.00.”

3. Defendant Travis Lee Anderson received notice of this lawsuit on or about August
29, 2019. Defendant files this notice of removal within the 30-day time period required by 28

U.S.C. § 1446(b)(1).
DEFENDANT?’S NOTICE OF FILING OF NOTICE OF REMOVAL Page 1
Case 3:19-cv-00264 Document1 Filed 09/16/19 Page 2 of 3

B. BASIS FOR REMOVAL

4, Diversity Jurisdiction — Removal is proper because there is complete diversity
between the parties, 28 U.S.C. §1332(a); Johnson v. Columbia Props. Anchorage, LP, 437 F.3d
894, 899-900 (9" Cir. 2006). Plaintiff is a citizen of the state of New Mexico. Defendant Ruan is
incorporated in the state of Jowa and has its principal place of business and corporate headquarters
in the state of Iowa.

5. The Amount in Controversy Exceeds $75,000 — The amount in controversy
exceeds $75,000.00, excluding interest and costs. 28 U.S.C. §1332(a); Andrews v. EI. du Pont de
Nemours & Co., 447 F.3d 510, 514-15 (7" Cir. 2006). In its lawsuit, Plaintiff seeks monetary
relief over $1,000,000.00.

6. Copies of all pleadings, process, orders, and other filings in the state-court suit are
attached to this notice as required by 28 U.S.C. §1446(a).

7. Venue is proper in this district under 28 U.S.C. §1441(a) because the state court
where the suit has been pending is located in this district.

8. Defendant Ruan will promptly file a copy of this notice of removal with the clerk
of the state court where the suit has been pending.

C. JURY DEMAND
9. Plaintiff demanded a jury in the state court suit.
D. CONCLUSION

10. For these reasons, Ruan Transportation Management Systems, Inc. asks the Court
to remove this suit to the U.S. District Court for the Western District of Texas, El Paso Division,
and for such other and further relief, both general and special, at law and in equity, to which

Defendants may show themselves justly entitled.

DEFENDANT’S NOTICE OF FILING OF NOTICE OF REMOVAL Page 2
Case 3:19-cv-00264 Document1 Filed 09/16/19 Page 3 of 3

Respectfully submitted,

TH, SHARP & VITULLO,L.L.P

AWM Ap legl

A. SANDERS

te Bar No. 24033152
OHN M. LEDYARD
State Bar No. 00790068
5301 Southwest Parkway
Suite 460

Austin, TX 78735
512-428-4645
512-479-8402 [Fax]

bsanders(@feesmith.com
jledyard@feesmith.com

ATTORNEYS FOR DEFENDANT RUAN
TRANSPORTATION MANAGEMENT SYSTEMS,
INC.

  
  
 

CERTIFICATE OF SERVICE

THIS WILL CERTIFY that a true and correct copy of the foregoing instrument has been
mailed, ee j geserved, telecopied or hand delivered to all attorneys of record in this cause of
action on the fo" of September, 2019.

Oscar Mendez, Jr.

Scherr & Legate, PLLC

109 N. Oregon, 12" Floor
El Paso, Texas 79901
omendez@scherrlegate.com

    

MTEL Ady

M. LEDYARD

DEFENDANT’S NOTICE OF FILING OF NOTICE OF REMOVAL Page 3
